FORET, Judge.
This suit against a provider of uninsured motorist coverage arose out of an “accident” involving a car owned and operated by the plaintiff’s wife, Vernie Bonis, and an alleged vehicle operated by an unknown driver. Plaintiff, Michael T. Bonis, a guest passenger in his wife’s car at the time of the accident, sued his wife’s uninsured motorist carrier, Olympus Insurance Company1. After trial on the merits, the trial court rendered judgment in favor of defendant, finding that the insurance policy issued by defendant did not provide insurance coverage for the accident sued upon.
The sole issue on appeal is whether the uninsured motorist coverage provided by defendant extended to an accident involving the insured automobile and a vehicle operated by an unidentified driver given that there was no physical contact between the two vehicles.
The facts are simple and undisputed. Plaintiff alleges that a vehicle operated by an unknown driver forced Mrs. Bonis off the roadway and caused her vehicle to strike a tree. Her husband, plaintiff, who was a guest passenger in her car, was injured. There was no physical contact between the two vehicles. Mrs. Bonis’ insurance policy provided uninsured motorist coverage for an accident involving “a hit or run vehicle whose operator or owner cannot be identified and which hits” the insured vehicle. Therefore, the terms of the insurance policy excluded from coverage an accident such as the one which is the subject of this suit in which there was no physical contact between the “hit and run” vehicle and the insured vehicle. The trial court’s decision to deny recovery to plaintiff is correct. We are bolstered in our decision by previous decisions of the courts of this State which enforced similar provisions and disallowed recovery when there was no physical contact between vehicles. *1018See Collins v. New Orleans Public Service, Inc., 234 So.2d 270 (La.App. 4 Cir. 1970), writ ref., 256 La. 375, 236 So.2d 503 (1970); Tyler v. State Farm Mutual Automobile Ins. Co., 290 So.2d 388 (La.App. 2 Cir.1974).
For the foregoing reasons, the judgment of the trial court is affirmed.
Costs of this appeal are assessed against plaintiff-appellant.
AFFIRMED.

. Plaintiff originally included Commercial Union Insurance Company as defendant, but the trial court dismissed this defendant on joint motion of plaintiff and Commercial Union.